Title: To John Adams from Catharine Macaulay, August 1773
From: Macaulay, Catharine
To: Adams, John


     
      Sr
      London August 1773
     
     I was very sorry to find by your favor of the 19 of Aprill that you had so many good reasons to allege for the Depriveing me thus long of the pleasure of your correspondence.
     We simpathise so much in mind and Body that you cannot think me guilty of compliment when I say that I was much concerned at the account you gave me of the state of your health and the situation of your public affaires. There are some matters of importance which have come to light since the reception of your letter which will be I hope leading steps to the amendment if not the thorough reformation of that unjust system of policy which has too long prevailed in your Government and filled the hearts of your Patriots with melencholly apprehenssions for the future state of America.
     I have just received intelligence that Governor Hutchinson has desired leave to resign. The wicked have fallen into the pit they have digged for others. May Hutchinsons example be a warning to the rest of your Countrymen, for if American liberty is destroyed the Destruction will be effected by the Vipers which she nourishes in her own Bosom. Your controversy with General Bratle afforded me a good deal of amusement. I am fond of the subject when treated with any degree of perspicuity.
     Plausible argument has a great influence on the judgement of the vulgar and on that consideration had you not received a challenge the pains you took in the controversy was undoubtedly well bestowed.
     In the next Letter which I have the honor of receiveing from you I hope to hear that the appearance of a renovation of the union betwixt the Colonies is become a reality. It is the Jealousies and Devissions which has always subsisted among you that has encouraged Ministers to attempt those innovations which if submitted to naturally lead to the subverssion of your Liberties.
     
      I am Sr with Great esteem Your Very Obed Humble Servt,
      Catharine Macaulay
     
    